TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00421-CV


Derrit DeRouen, Appellant

v.

William Ross Bryan, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-10-002655, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's brief on appeal was originally due August 25, 2011.  On appellant's
motion, the time for filing was extended to October 24, 2011.  Appellant has now filed a second
motion for extension of time to file his brief, asking for an additional eighteen days.  We grant the
motion for extension of time, and order appellant to file a brief no later than November 16, 2011. 
No further extension of time for filing this brief will be granted. 
		It is so ordered this 10th day of November, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson